Citation Nr: 1037266	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  08-16 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE


Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to October 
1972.  The Veteran died in February 1996.  The Appellant is the 
Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in March 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In August 2009, the Appellant appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the record.

In a decision in January 2010, the Board reopened the claim of 
service connection for the cause of the Veteran's death and 
remanded the claim for further development.  As the requested 
development has not been completed, further action to ensure 
compliance with the remand directive is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND

The Appellant asserts that the Veteran's fatal cancer was due to 
his exposure to Agent Orange in Vietnam. 

The Veteran's death certificate shows he died in February 1996 at 
the Annie Penn Memorial Hospital in Reidsville, North Carolina.  

As the terminal medical records are pertinent to the claim, the 
records need to be obtained to form a complete record under the 
duty to assist.  The records were inadvertently overlooked, when 
the claim was previously remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Appellant either to submit or to 
authorize VA to obtain on her behalf the 
medical records from the Annie Penn Memorial 
Hospital in Reidsville, North Carolina.  
   
2.  After the development has been completed, 
adjudicate the claim.  If the benefit sought 
remains denied, furnish the Appellant and her 
representative a supplemental statement of 
the case and return the case to the Board.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


